Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 2-21 are presented for examination. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-6, 8 or 9, 13, 21, or obvious to claims 8, 23 and 25 of U.S. Patent No. 11217303. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 1 and 12 of the examined application are anticipated and the same scope of invention by claims 1, 5-6, or 9, 13 and 21, of the reference such as  a method , comprising: determining to perform an imprint recovery procedure on a memory cell configured to store one of a set of logic states, 
Claims 14 and 18 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 1, 5-6, 8 or 9 and 21 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as an apparatus, comprising a memory cell configured to store one of a set of logic states; and a controller configured to cause the apparatus to: determine to perform an imprint recovery procedure on the memory cell, wherein the imprint recovery procedure is to increase an ability of the memory cell to Page 4 of 7 switch between storing different logic states of the set of logic states; and apply, to the memory cell and based at least in part on determining to perform the imprint recovery procedure, a set of voltage cycles each comprising a respective first voltage pulse having a first polarity and a respective second voltage pulse having a second polarity.
Claims 1, 14 and 18 recite the limitation “wherein the imprint recovery procedure is to increase an ability of the memory cell to switch between storing different logic states of the set of logic states” is obvious to claim 8 of the reference.
	The claims 3-11, 15-17 and 19-21 of examined application are obvious over the claims of reference because the claim seems to differ because the claim seems to differ from the reference in that the claimed invention of the examined application recites determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles while in the reference claimed voltage pulses having the first and second polarities. Therefore, one of ordinary skill in the art would have recognized that the voltage pulse should have a duration, an amplitude, a quantity, or any combination in order to function as desired. For example, 900e-900h of Fig. 1 of the reference disclose these limitations.
Claims 4, 8, 10-11, 15-16 and 19-20 are obvious to claim 8 of the reference.
	Claims 5, 17 and 21 are obvious to claim 23 of the reference for determining a severity.
	Claim 6 is obvious to claim 25 of the reference for identifying an age of a memory device.
	Claim 7 is obvious to claim 25 of the reference for identifying a temperature of a memory device.
	Claim 9 is obvious to claim 25 of the reference for identifying an amount of power available.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 2 and 4-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Calderoni US Pub. No. 20180005681 (IDS).
	As per claims 2, 13-14, and 18, Figs. 1-2, 5 and 8-9 of Calderoni are directed to an apparatus, comprising: a memory cell (105) configured to store one of a set of logic states (805 or 905 in Fig. 8 or 9, respectively); and a controller (140) configured to cause the apparatus to: determine to perform an imprint recovery procedure (530) on the memory cell (Fig. 5), wherein the imprint recovery procedure is to increase an ability (to improve performance of memory cell, abstract) of the memory cell to switch between storing different logic states of the set of logic states (Fig. 3); and apply, to the memory cell and based at least in part on determining to perform the imprint recovery procedure, a set of voltage cycles (530, Fig. 5) each comprising a respective first voltage pulse (580) having a first polarity (positive voltage) and a respective second voltage pulse (580) having a second polarity (negative voltage).
	As per claims 4, 8, 11, 16, and 20,  paragraph 29 and Fig. 5 of Calderoni disclose further comprising: identifying a set of memory cells on which to perform the imprint recovery procedure, the set of memory cells including the memory cell; and determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles in the set of voltage cycles based at least in part on a quantity of memory cells included in the set of memory cells, wherein the applying is based at least in part on determining the duration, the amplitude, the quantity, or the combination thereof of the voltage cycles.
	As per claims 5, 17 and 21, paragraph 29 and Fig. 5 of Calderoni disclose  further comprising: identifying a severity with which the memory cell is imprinted in a logic state of the set of logic states; and determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles in the set of voltage cycles based at least in part on the severity (Fig. 3) with which the memory cell is imprinted, wherein the applying is based at least in part on determining the duration, the amplitude, the quantity, or the combination thereof of the voltage cycles.
	As per claim 6, paragraphs 5 or 26 and 29 of Calderoni disclose further comprising: identifying an age (a life operation, par. 5 or 26) of a memory device that includes the memory cell; and determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles in the set of voltage cycles based at least in part on the age of the memory device, wherein the applying is based at least in part on determining the duration, the amplitude, the quantity, or the combination thereof of the voltage cycles.
	As per claim 7, paragraphs 25 and 29 of Calderoni disclose further comprising: identifying a temperature (heat generation, par. 25) of a memory device that includes the memory cell; and determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles in the set of voltage cycles based at least in part on the temperature of the memory device, wherein the applying is based at least in part on determining the duration, the amplitude, the quantity, or the combination thereof of the voltage cycles.
	As per claim 9, paragraphs 29 and 94 of Calderoni disclose further comprising: identifying an amount of power available (par. 94) for performing the imprint recovery procedure; and determining a duration, an amplitude, a quantity, or any combination thereof of voltage cycles in the set of voltage cycles based at least in part on the amount of power available for performing the imprint recovery procedure, wherein the applying is based at least in part on determining the duration, the amplitude, the quantity, or the combination thereof of the voltage cycles.
	As per claims 10, 15, and 19, Fig. 5 of Calderoni discloses wherein: the respective first voltage pulse and the respective second voltage pulse have at least one of a same duration or a same amplitude.

	As per claim 12, Figs. 4 and 5 and paragraph 59 of Calderoni disclose wherein applying a voltage cycle of the set of voltage cycles comprises: reading a first logic state of the set of logic states from the memory cell; and writing a second logic state of the set of logic states to the memory cell.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9. 	Claims 3 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Calderoni et al. US Pub. No. 201800056811 (IDS) in view of Calderoni et al. US Pub. No. 20170365323.
	As per claim 3, Figs. 3 and 5 of Calderoni discloses further comprising: 
	Calderoni is silence for determining, for a set of memory cells that includes the memory cell, that a greater quantity of memory cells of the set of memory cells is imprinted in a first logic state of the set of logic states than in a second logic state of the set of logic states. However, paragraph 96 of Calderoni ‘323 disclose these limitation. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Calderoni would have the set of memory cells is imprinted in a first logic state of the set of logic states than in a second logic state of the set of logic states as taught by Calderoni ‘323 because paragraph 96 of Calderoni ‘323 discloses that “write a second logic state to the ferroelectric memory cell 105-d based at least in part on the determination that the ferroelectric memory cell 105-d has stored the first logic state for the first time.”
10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOAI V HO/Primary Examiner, Art Unit 2827